11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Rebecca Gruben
            Appellant
Vs.                  No. 11-05-00066-CV -- Appeal from Ector County
Karen Wheat and Wayne Wheat
            Appellees
 
            Rebecca Gruben has filed in this court an amended motion to dismiss.  In her motion, Gruben
states that she no longer desires to pursue this appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 21, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.